Citation Nr: 0904329	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-27 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to November 1984.  He died in December 2004, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision.  
 

FINDINGS OF FACT

1.  The veteran died in December 2004 as a result of acute 
myelocytic leukemia.

2.  The evidence demonstrates that it is at least as likely 
as not that the veteran's acute myelocytic leukemia was 
caused by his exposure to chemicals during his more than 30 
years in military service.


CONCLUSION OF LAW

Exposure to chemicals while in service contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for the Cause of Death

The veteran passed away in December 2004 and the cause of his 
death was determined to be acute myelocytic leukemia.  The 
appellant contends that the acute myelocytic leukemia was 
caused by the veteran's repeated exposure to benzene and 
other chemicals while working as a mechanic in service for 
approximately 30 years.    

At a hearing before the Board in October 2007, both the 
appellant and her daughter gave compelling testimony as to 
why they felt the veteran's death was caused by his time in 
service; and to support their claim, they submitted 
considerable new evidence, including, among other things, a 
report from the Environmental Protection Agency (EPA), the 
results of medical studies, a statement from a coworker who 
served under the veteran, and a medical opinion of record.  
It is important to note that this evidence was not available 
to the RO when it denied the appellant's claim.  

Through testimony and several additional statements, the 
veteran's family demonstrated that the veteran was exposed to 
large amounts of benzene (which is a chemical contained in 
gasoline) during his time in service through his work as a 
mechanic.  For example, the veteran's daughter testified that 
she remembered the veteran smelling like fuel when he would 
come home for lunch when she was in high school in 1970s.   
The appellant also reported that her husband would come home 
from work with his clothes smelling strongly of fuel; and she 
recalled cleaning his fingernails because of the fuel buildup 
underneath them, even joking with the veteran that fuel was 
his cologne of choice.

A coworker who was supervised by the veteran while in service 
reported that he worked with the veteran on heavy equipment, 
recalling that they would often use fuel to clean parts of 
the vehicles.  He stated that fuel was often all over their 
hands and clothes; and they would be in the clothes all day 
and sometimes multiple days during field exercises.  The 
coworker stated that even though the veteran was a supervisor 
he was very hands on and worked on the equipment as well.  
The coworker also added that they frequently did not have an 
opportunity to wash their hands and would eat with fuel on 
their hands.

The appellant also submitted a list of the job requirements 
for a senior engineer equipment mechanic, which included 
knowing how to remove and replace major components on all 
engineer equipment and how to repair gasoline and diesel 
engines.

As such, it is clear that the veteran was exposed to 
gasoline, and to the chemicals, such as benzene, that are 
contained in gasoline, frequently throughout his career in 
the military

The veteran's DD-214 indicates that veteran served in the 
Army where his occupational specialty was that of an 
automotive equipment repair technician for close to 15 years, 
and an engineer equipment repair technician for 18 years.  
The veteran's service also included two tours in Vietnam and 
work for 3 years as a mobile engineer in the Petroleum 
Division of the 172nd Infantry Brigade in Alaska servicing 
terminals and pipeline systems.  The veteran was discharged 
from service in 1984.

In 2003, he was diagnosed with acute myelocytic leukemia and 
he passed away in 2004 with acute myelocytic leukemia listed 
as the sole cause of death on his death certificate.  

In a study of motor vehicle-related air toxics released in 
April 1993 the Environmental Protection Agency (EPA) reported 
that long-term exposure to high levels of benzene in air had 
been shown to cause cancer of the tissues that form white 
blood cells (leukemia), based on epidemiological studies with 
workers.  The study also found that leukemias had been 
observed in experimental animals that were exposed to benzene 
by inhalation or oral administration.  As such, EPA 
classified benzene as a Group A human carcinogen.

The appellant also submitted the abstract from a Swedish 
study that considered the likelihood of gas station 
attendants developing acute myelocytic leukemia.  The study 
concluded that the only occupational groups that showed a 
significant elevated risk for acute myelocytic leukemia were 
gas station attendants and demonstrators; which the study 
hypothesized was the result of exposure to the benzene 
contained in gasoline.  The study did note that the benzene 
content in gasoline in the United States was approximately .8 
percent, compared with 5 percent in Europe.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  

In June 2005, the veteran's physician in the Division of 
Hematology/Oncology at the UNC Medical Center, Dr. Olajide, 
wrote a letter stating that many environmental toxicants have 
been implicated in the pathogenesis of myelodysplastic 
syndromes, including benzene and ionizing radiation.  She 
added that long-term exposure to benzene causes 
hematotoxicities, including anemia, myelodysplastic syndrome, 
aplastic anemias, etc. with leukemia as the worst outcome.  
She concluded that there was a strong possibility that the 
veteran's leukemia was a result of his exposure to benzene 
during his many years in military service. 

The evidence reflects that the veteran was exposed to a known 
carcinogen, benzene, on an almost daily basis for nearly 30 
years while serving his country.  It has also been 
specifically found that benzene causes the very type of 
cancer which the veteran developed and which caused his 
death.  Furthermore, the only medical opinion of record that 
addressed the etiology of the veteran's cancer found that 
despite the lengthy passage of time between the veteran's 
discharge from service and his diagnosis with acute 
myelocytic leukemia there was nevertheless a strong 
possibility that the cancer was caused by his exposure to 
benzene while in service.  As such, the Board concludes that 
at the very least reasonable doubt has been established, and 
therefore the appellant's claim is granted. 

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
D. C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


